Final Rejection
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 5/19/21. The amendments to claim 52 necessitated new grounds of rejections as set forth in this office action. Accordingly, this action has been made final.
2.    The instant application is a continuation of 14/773,164, filed 09/04/2015, now U.S. Patent 10,221,450, which is a national stage entry of PCT/GB2014/050175, International Filing Date: 01/22/2014, which claims priority from provisional application 61774694, filed on 03/08/2013, which claims foreign priorities to 1318464.3, filed 10/18/2013, 1318465.0, filed 10/18/2013 and 1314695.6, filed 08/16/2013.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/19/21 was filed after the mailing date of the Non-Final Rejection on 11/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	All the references cited therein have been considered by the examiner.

Interview summary filed by the applicant
4.	The interview summary filed by the applicant for the interview conducted on 3/18/21 has been acknowledged by the examiner.

Claim status
5.	In the claim listing of 5/19/21 claims 52 and 54-71 are pending in this application and are under prosecution. Claim 52 is amended. Claims 1-51 and 53 are canceled. The claim amendments have been reviewed and entered. As discussed below the amendments to claim 52 introduces a new matter.

Priority status -accepted
6.	In view of amendments to claim 52 and persuasive arguments made by the applicant (Remarks, pg. 8), the examiner acknowledges that the instant application is a continuation of 14/773,164, filed 09/04/2015, now U.S. Patent 10,221,450, which is a national stage entry of PCT/GB2014/050175, International Filing Date: 01/22/2014
PCT/GB2014/050175 claims priority from provisional application 61774694, filed on 03/08/2013 and claims foreign priority to 1318464.3, filed 10/18/2013, claims foreign priority to 1318465.0, filed 10/18/2013 and claims foreign priority to 1314695.6, filed 08/16/2013.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/773,164, filed on 9/04/2015.

Specification-Objection-Withdrawn
7.	The amendments to the specification to delete the hyperlink “http://” in pg. 37, line 7 have been reviewed and entered. No new matter has been introduced by the amendments.
Withdrawn Rejections and Response to the Remarks
8.	The previous rejection of claims 52-71 under 35 USC112 second paragraph has been withdrawn in view of amendments to claim 52 to delete the term “the presence” (Remarks, pgs. 8 and 9, bridging paragraph).
9.	The previous rejection of claims 52-58 and 70 under 35 USC 112 (b) as being anticipated by Maxham et al has been withdrawn in view of amendments to claim 52 and persuasive arguments made by the applicant that Maxham does not disclose or suggest a method comprising incubating a polynucleotide strand and a polynucleotide binding protein with all of the components necessary to facilitate a movement of the polynucleotide binding protein along the template polynucleotide strand (Remarks, pgs. 9 and 10).
10.	The previous rejection of claims 59-69 and 71 under 35 USC 103(a) as being unpatentable over Maxham in view of Underwood has been withdrawn in view of amendments to claim 52 for the reasons discussed above in section 8.
11.	The previous ODP rejection of claims 52 and 54-71 over claims 1-12 of ‘450 patent has been withdrawn in view of amendments to claim 52. 
The ODP rejection issue will be revisited at the time of the allowance.
	However, upon further consideration new grounds of objection and rejections are set forth in this office action necessitated by the amendments to claim 52.  




Claim Objections
12.	Claim 52 is objected over recitation of “the components” in step ‘a’ last line because it does not provide proper support for the recitation of “all components” in step ‘a’ line 2. Appropriate correction is required.
13.	Claims 54-71 are objected to because of the following informalities: Claims 54-71 are objected over the recitation of “A method” in line 1 because said recitation does not provide proper support for the previous recitation of “A method” of parent claim 52.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
New Matter Rejection
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 52 and 54-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
In the instant case limitation in claim 52 of “wherein additional components are not added to the template polynucleotide strand and the polynucleotide binding protein after step (a) (emphasis underlined by the examiner) do not have a support in the instant specification in view of positively recited “negative” limitation. Also, the reviews of the original claims or the specification by the Examiner find any basis for the new matter.
Furthermore, “the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads)." (MPEP § 2163).  
Since the support for the new matter is lacking in the instant specification or in claims or drawings as originally filed, Applicant is required to cancel the new matter in the reply to this Office Action or identify the new matter in the specification as originally filed. 


Scope of Enablement Rejection
17.	Claims 52 and 54-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While the specification is enabled for “A single molecule sequencing method for characterizing a template polynucleotide strand said method comprising: “(a) providing the template polynucleotide strand and a polynucleotide binding protein, wherein the polynucleotide binding protein is a helicase and the template polynucleotide comprises one or more spacers that are configured such that movement of the helicase relative to the polynucleotide is stalled, incubating the helicase with all components necessary to facilitate a movement of the helicase along the template polynucleotide strand, for a period of time, wherein all the components comprise dTTP, (b) applying a potential across a pore that moves the stalled helicase past the spacer and along a portion of the template polynucleotide, thereby characterizing a portion of the template polynucleotide strand” but not enabled for “A single molecule sequencing method for characterizing a template polynucleotide strand said method comprising: (a) incubating the template polynucleotide strand and a polynucleotide binding protein bound thereto, with all components necessary to facilitate a movement of the polynucleotide binding protein 
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims:
Claim 52 is drawn to “A single molecule sequencing method for characterizing a template polynucleotide strand said method comprising: (a) incubating the template polynucleotide strand and a polynucleotide binding protein bound thereto, with all components necessary to facilitate a movement of the polynucleotide binding protein along the template polynucleotide strand, for a period of time, wherein the movement of 
The instant specification neither provides a limiting definition for a “polynucleotide binding protein” nor for a “polynucleotide”. The artisan would recognize that the “polynucleotide” recited in generality can be DNA, or RNA or synthetic oligonucleotide or peptide nucleic acid, locked nucleic acid or morpholino nucleic acids, aptamers of different sizes comprising natural or modified bases. Similarly the “polynucleotide binding protein” recited in generality comprise any protein that binds to polynucleotide sequence, viz., any of the types of proteins that binds to nucleic acids, polymerase, helicases, transcription factors, ribosomes or proteins that are capable of binding to single stranded DNA or RNA.  Thus the, the polynucleotide and the polynucleotide binding protein recited in generality encompass a large genus of nucleic acids and proteins. 
The nature of the invention:
 	The invention is drawn to “A single molecule sequencing method for characterizing a template polynucleotide strand said method comprising: (a) incubating the template polynucleotide strand and a polynucleotide binding protein bound thereto, with all components necessary to facilitate a movement of the polynucleotide binding protein along the template polynucleotide strand, for a period of time, wherein the 
The state of the prior art: 
The step of characterizing a template polynucleotide strand using solid state nanopore or protein nanopore or nanochannel using electric field (i.e., nanopore sequencing) was known in the art at the time of claimed invention. The use of DNA polymerase to characterize the polynucleotide strand using labeled nucleotides (e.g., sequencing by synthesis) was also known in the art at the time the claimed invention. 
Also, the step of delivering the polynucleotide or DNA or nucleic acid analyte including synthetic oligonucleotide comprising polyA or polyC or other nucleic acid homopolymers to a biological transmembrane pore (i.e., mspA or hemolysin pore) on a membrane or synthetic nanopore or solid state nanopore for sequencing the DNA or RNA was known in the art before the claimed invention (Akeson et al US 6,465,193 issued Oct. 15, 2002, cited in the IDS 4/19/19; Fig. 7 and column 15, lines 48-67 and column 16, lines 1-24).
Furthermore, the nucleic acid construct or synthetic construct or oligonucleotide comprising target polynucleotide having a target portion, and sequencing the target 
However, the step of incubating the template polynucleotide strand and a polynucleotide binding protein bound thereto, with all components necessary to facilitate a movement of the polynucleotide binding protein along the template polynucleotide strand, for a period of time wherein the movement of the polynucleotide binding protein along the template polynucleotide strand is not detected, wherein the components comprise dTTP and initiating detection of the movement of the polynucleotide binding protein along the template polynucleotide strand, wherein additional components are not added to the template polynucleotide strand and the polynucleotide binding protein after step (a) are not well established before the claimed invention was made (Emphasis underlined by the examiner).
The level of one of ordinary skill:
 	The level of skill required is deemed to be high as it requires the selection of proper combination of the types of polynucleotides, polynucleotide binding proteins, the nature and the types of specific nucleotide sequences capable of binding diverse groups of proteins, knowledge in the field of molecular biology, biochemistry, binding specificities of proteins, the components necessary to facilitate the binding protein to the polynucleotide, device, instruments, software, data capture and analysis, optimization of binding conditions for polynucleotides and nucleic acids. Thus the high level of skills are required.

The level of predictability in the art:
The level of predictability of characterizing based on the detection of movement of the polynucleotide binding protein along the template polynucleotide strand, wherein additional components are not added to the template polynucleotide strand and the polynucleotide binding protein after step (a) is very poor especially when the instant specification does not provide any guidance for detecting the movement of the polynucleotide binding protein. 
The amount of direction provided by the inventor and the existence of working Examples:
	The instant specification in page 1, discloses that spacers in polynucleotides are typically capable of stalling helicases, i.e. preventing helicases from moving further along the polynucleotides past the spacers. The inventors have surprisingly demonstrated that it is possible to move one or more stalled helicases past a spacer in a polynucleotide by contacting the helicase and polynucleotide with a transmembrane pore and applying a potential. Since the helicase is typically too large to fit through the pore, the force of the polynucleotide moving through the pore along the potential moves the helicase past the spacer. This has important applications for controlling the movement of polynucleotides and characterizing, such as sequencing, polynucleotides. The inventors have also surprisingly demonstrated that it is possible to control the loading of one or more helicases on a polynucleotide using one or more spacers (pg. 1, last paragraph). 
The instant specification in page 13, paragraph 4, further discloses that one or more helicases will also remain in the position where they are stalled in the presence of 

The Quantity of Experimentation needed to make or use of the invention:
The quantity of experimentation in this area is enormous because the instant specification does not provide any other guidance with generic polynucleotide binding protein and a template polynucleotide. Therefore the artisan would recognize that the quantity of experimentation in this area is extremely large in view of the large amount of optimization is needed to select template polynucleotide, large genus of polynucleotide binding protein. This would require undue experimentation with each of the many intervening steps not providing any guarantee of success in the succeeding steps.
Conclusion:
Courts have ruled that to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation (In re Wright990 F.2d 1557, 1561; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)) It was also determined that  the scope of the claims must bear a reasonable correlation to the scope of enablement provided by the 
Considering all the factors described above and lack of working example in the specification and undue experimentation needed for one of skill in the art to practice the claim as recited, it is concluded that the invention is the specification is enabled for “A single molecule sequencing method for characterizing a template polynucleotide strand said method comprising: “(a) providing the template polynucleotide strand and a polynucleotide binding protein, wherein the polynucleotide binding protein is a helicase and the template polynucleotide comprises one or more spacers that are configured such that movement of the helicase relative to the polynucleotide is stalled, incubating the helicase with all components necessary to facilitate a movement of the helicase along the template polynucleotide strand, for a period of time, wherein all the components comprise dTTP, (b) applying a potential across a pore that moves the stalled helicase past the spacer and along a portion of the template polynucleotide, thereby characterizing a portion of the template polynucleotide strand” but not enabled for “A single molecule sequencing method for characterizing a template polynucleotide strand said method comprising: (a) incubating the template polynucleotide strand and a polynucleotide binding protein bound thereto, with all components necessary to facilitate a movement of the polynucleotide binding protein along the template polynucleotide 
18.	Claims 54-71 are rejected under 35 U.S.C. 112 first paragraph because they are dependent from claim 52 and include all of its limitations.

Conclusion
19.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634